Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and among

CIT Group Inc.
the Guarantors party hereto

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated
Barclays Capital Inc.
Citigroup Global Markets Inc.
Deutsche Bank Securities Inc.
and
J.P. Morgan Securities LLC
as
the Representatives of the Initial Purchasers

Dated as of March 30, 2011

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of March 30, 2011, by and among CIT Group Inc., a Delaware
corporation (the “Company”), the guarantors party hereto (collectively, the
“Guarantors”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and
J.P. Morgan Securities LLC as the representatives of the initial purchasers
listed on Schedule A to the Purchase Agreement (defined below) (the “Initial
Purchasers”), each of whom has agreed to purchase the Company’s 5.250% Series C
Second-Priority Secured Notes due 2014, and its 6.625% Series C Second-Priority
Secured Notes due 2018 (collectively, the “Notes”) fully and unconditionally
guaranteed by the Guarantors (the “Guarantees”) pursuant to the terms set forth
in the Purchase Agreement. The Notes and the Guarantees attached thereto are
herein collectively referred to as the “Securities.”

          This Agreement is made pursuant to the Purchase Agreement, dated March
23, 2011 (the “Purchase Agreement”), among the Company, the Guarantors and the
Representatives and is (i) for the benefit of the Initial Purchasers and (ii)
for the benefit of the holders from time to time of Transfer Restricted
Securities, including the Initial Purchasers. In order to induce the Initial
Purchasers to purchase the Securities, the Company has agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5(f) of the Purchase Agreement.

          The parties hereby agree as follows:

          SECTION 1. Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:

          Additional Interest: As defined in Section 5 hereof.

          Advice: As defined in Section 6(c) hereof.

          Broker-Dealer: Any broker or dealer registered under the Exchange Act.

          Business Day: Any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in New
York, New York are authorized or obligated by law to be closed.

          Closing Date: The date of this Agreement.

          Commission: The Securities and Exchange Commission.

          Consummate: A registered Exchange Offer shall be deemed “Consummated”
for purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Regis-

--------------------------------------------------------------------------------



trar under the Indenture of Exchange Securities in the same aggregate principal
amount as the aggregate principal amount of Transfer Restricted Securities that
were tendered by Holders thereof that are not prohibited by any law or policy of
the Commission from participating in such offer pursuant to the Exchange Offer.

          Exchange Act: The Securities Exchange Act of 1934, as amended.

          Exchange Date: As defined in Section 3(a) hereto.

          Exchange Offer: The registration by the Company under the Securities
Act of the Exchange Securities pursuant to a Registration Statement pursuant to
which the Company offers the Holders of all outstanding Transfer Restricted
Securities the opportunity to exchange all such outstanding Transfer Restricted
Securities held by such Holders for Exchange Securities in an aggregate
principal amount equal to the aggregate principal amount of the Transfer
Restricted Securities tendered in such exchange offer by such Holders.

          Exchange Offer Registration Statement: The Registration Statement
relating to the Exchange Offer, including the related Prospectus.

          Exchange Securities: The 5.250% Series C Second-Priority Secured Notes
due 2014, and the 6.625% Series C Second-Priority Secured Notes due 2018, of the
same series under the Indenture as the Notes and the Guarantees attached
thereto, to be issued to Holders in exchange for Transfer Restricted Securities
pursuant to this Agreement.

          FINRA: Financial Industry Regulatory Authority, Inc.

          Freely Tradable: Means, with respect to a Security, a Security that at
any time of determination (i) may be sold to the public in accordance with Rule
144 under the Securities Act (“Rule 144”) by a person that is not an “affiliate”
(as defined in Rule 144 under the Securities Act) of the Company where no
conditions of Rule 144 are then applicable (other than the holding period
requirement in paragraph (d) of Rule 144 so long as such holding period
requirement is satisfied at such time of determination), (ii) does not bear any
restrictive legends relating to the Securities Act and (iii) bears an
unrestricted CUSIP number.

          Holders: As defined in Section 2(b) hereof.

          Indemnified Holder: As defined in Section 8(a) hereof.

          Indenture: The Indenture, dated as of March 30, 2011, by and among the
Company, the Guarantors and Deutsche Bank Trust Company Americas, as trustee
(the “Trustee”), pursuant to which the Securities are to be issued, as such
Indenture is amended or supplemented from time to time in accordance with the
terms thereof.

          Initial Placement: The issuance and sale by the Company of the
Securities to the Initial Purchasers pursuant to the Purchase Agreement on the
Closing Date.

          Initial Purchaser: As defined in the preamble hereto.

-2-

--------------------------------------------------------------------------------



          Initial Securities: The Securities issued and sold by the Company to
the Initial Purchaser pursuant to the Purchase Agreement on the Closing Date.

          Interest Payment Date: As defined in the Indenture and the Securities.

          Person: An individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

          Prospectus: The prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

          Purchase Agreement: As defined in the preamble hereto.

          Registration Default: As defined in Section 5 hereof.

          Registration Statement: Any registration statement of the Company
relating to (a) an offering of Exchange Securities pursuant to an Exchange Offer
or (b) the registration for resale of Transfer Restricted Securities pursuant to
the Shelf Registration Statement, which is filed pursuant to the provisions of
this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

          Securities: As defined in the preamble hereto.

          Securities Act: The Securities Act of 1933, as amended.

          Shelf Filing Deadline: As defined in Section 4(a) hereof.

          Shelf Registration Statement: As defined in Section 4(a) hereof.

          Transfer Restricted Securities: The Securities; provided that the
Securities shall cease to be Transfer Restricted Securities on the earliest to
occur of (i) the date on which a Registration Statement with respect to such
Securities has become effective under the Securities Act and such Securities
have been exchanged or disposed of pursuant to such Registration Statement, (ii)
the date on which such Securities cease to be outstanding or (iii) the date on
which such Securities are Freely Tradable.

          Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

          Underwritten Registration or Underwritten Offering: A registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

          SECTION 2. Securities Subject to this Agreement.

          (a) Transfer Restricted Securities. The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.

-3-

--------------------------------------------------------------------------------



          (b) Holders of Transfer Restricted Securities. A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.

          SECTION 3. Registered Exchange Offer.

          (a) Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (in the reasonable advice of counsel to the
Company), or there are no Transfer Restricted Securities outstanding, each of
the Company and the Guarantors shall (i) cause to be filed with the Commission,
a Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its commercially reasonable efforts
to cause such Registration Statement to become effective, (iii) in connection
with the foregoing, file (A) all pre-effective amendments to such Registration
Statement as may be necessary in order to cause such Registration Statement to
become effective, (B) if applicable, a post-effective amendment to such
Registration Statement pursuant to Rule 430A under the Securities Act and (C)
cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are reasonably necessary to permit
Consummation of the Exchange Offer; provided, however, that none of the Company
or the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation in any jurisdiction
where it is not then so subject, and (iv) use its commercially reasonable
efforts to Consummate the Exchange Offer not later than 366 days following the
Closing Date (or if such 366th day is not a Business Day, the next succeeding
Business Day) (the “Exchange Date”); provided, however, that the Company shall
not be required to Consummate such Exchange Offer if all of the Securities are
Freely Tradable on or before the Exchange Date. The Exchange Offer, if required
pursuant to this Section 3(a), shall be on the appropriate form permitting
registration of the Exchange Securities to be offered in exchange for the
Transfer Restricted Securities and to permit resales of Transfer Restricted
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

          (b) If an Exchange Offer Registration Statement is required to be
filed and declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall use their commercially reasonable efforts to cause the Exchange
Offer Registration Statement to be effective continuously and shall keep the
Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate the Exchange
Offer; provided, however, that in no event shall such period be less than 20
Business Days after the date notice of the Exchange Offer is mailed to the
Holders. The Company shall cause the Exchange Offer to comply in all material
respects with all applicable federal and state securities laws. No securities
other than the Exchange Securities shall be included in the Exchange Offer
Registration Statement.

          (c) The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for its own account as a result of market-making activities or
other trading activities (other than Transfer Restricted Securities acquired
directly from the Company), may exchange such Transfer Restricted Securities
pursuant

-4-

--------------------------------------------------------------------------------



to the Exchange Offer; however, such Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

          Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 6(c) hereof to the extent reasonably necessary to provide reasonable
assurance that it is available for resales of Transfer Restricted Securities
acquired by Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to provide reasonable assurance that
it conforms in all material respects with the requirements of this Agreement,
the Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period ending on the earlier of (i) 180 days
from the date on which the Exchange Offer Registration Statement is declared
effective and (ii) the date on which a Broker-Dealer is no longer required to
deliver a prospectus in connection with market-making or other trading
activities.

          The Company shall provide sufficient copies of the latest version of
such Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

          Notwithstanding anything in this Section 3 to the contrary, the
requirements to file and the requirements to Consummate the Exchange Offer shall
terminate at such time as all the Securities are Freely Tradable.

          SECTION 4. Shelf Registration.

          (a) Shelf Registration. If (i) the Company is not required to file an
Exchange Offer Registration Statement or to consummate the Exchange Offer as
contemplated by Section 3 solely because the Exchange Offer is not permitted by
applicable law or Commission policy (as determined by the Company upon the
reasonable advice of its outside counsel), (ii) for any reason the Exchange
Offer is not Consummated by the Exchange Date and the Securities are not all
Freely Tradable prior to such time, or (iii) prior to the Exchange Date: (A) the
Initial Purchasers request from the Company with respect to Transfer Restricted
Securities in an aggregate principal amount of at least $5,000,000 not eligible
to be exchanged for Exchange Securities in the Exchange Offer, (B) with respect
to any Holder (other than an Initial Purchaser) of Transfer Restricted
Securities in an aggregate principal amount of at least $5,000,000 such Holder
notifies the Company that (x) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, (y) such Holder may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and that the Pro-

-5-

--------------------------------------------------------------------------------



spectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (z) such Holder is
a Broker-Dealer and holds Transfer Restricted Securities acquired directly from
the Company or one of its affiliates or (C) in the case of any Initial
Purchaser, such Initial Purchaser notifies the Company it will not receive
Freely Tradable Exchange Securities in exchange for Transfer Restricted
Securities in an aggregate principal amount of at least $5,000,000 and
constituting such Initial Purchaser’s unsold allotment, the Company and the
Guarantors shall:

 

 

 

          (x) as promptly as reasonably practicable cause to be filed a shelf
registration statement pursuant to Rule 415 under the Securities Act, which may
be an amendment to the Exchange Offer Registration Statement (in either event,
the “Shelf Registration Statement”) on or prior to the 30th day after the date
such obligation arises but no earlier than the 366th day after the Closing Date
(or if such 366th day is not a Business Day, the next succeeding Business Day)
(such date being the “Shelf Filing Deadline”), which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities the
Holders of which shall have provided the information required pursuant to
Section 4(b) hereof; and

 

 

 

          (y) use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 30th day after the Shelf Filing Deadline (or if such 30th day is not a
Business Day, the next succeeding Business Day);

 

 

 

provided, however, that no Holder (other than an Initial Purchaser) shall be
entitled to have the Transfer Restricted Securities held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all of the provisions of this Agreement applicable to such Holder (with the
Initial Purchasers’ agreement thereto being evidenced by their execution of this
Agreement); and provided further, that with respect to Exchange Securities
received by an Initial Purchaser in exchange for Transfer Restricted Securities
constituting any portion of an unsold allotment, the Company may, if permitted
by current interpretations by the Commission’s staff, file a post-effective
amendment to the Exchange Offer Registration Statement containing the
information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of its obligations under this subsection with respect thereto, and
any such Exchange Offer Registration Statement, as so amended, shall be referred
to herein as, and governed by the provisions herein applicable to, a Shelf
Registration Statement.

          Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Sections
6(a) and (b) hereof to the extent necessary to permit the prospectus included
therein to be lawfully delivered by the Holders of Transfer Restricted
Securities entitled to the benefit of this Section 4(a), and to provide
reasonable assurance that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, until the earlier
of (i) the second anniversary of the Closing Date and (ii) when all the Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant to such Shelf

-6-

--------------------------------------------------------------------------------



Registration Statement or are Freely Tradable. Notwithstanding anything to the
contrary, the requirements to file a Shelf Registration Statement and to have
such Shelf Registration Statement become effective and remain effective shall
terminate at such time as all of the Securities are Freely Tradable.

          (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

          SECTION 5. Additional Interest.

          (a) If any of the Securities are not Freely Tradable Securities by the
Exchange Date and either (i) the Exchange Offer has not been Consummated, unless
the Exchange Offer shall not be permissible under applicable law or Commission
policy (in the reasonable advice of counsel to the Company), (ii) any Shelf
Registration Statement, if required hereby, has not been declared effective by
the Commission or (iii) any Registration Statement required by this Agreement
has been declared effective but ceases to be effective at any time at which it
is required to be effective under this Agreement (each such event referred to in
clauses (i) through (iii), a “Registration Default”), the Company hereby agrees
that the interest rate borne by the Transfer Restricted Securities shall be
increased by 0.25% per annum during the 90-day period immediately following the
occurrence of any Registration Default and shall increase by 0.25% per annum at
the end of each subsequent 90-day period (such increase, “Additional Interest”),
but in no event shall such increase exceed 1.00% per annum. At the earlier of
(i) the cure of all Registration Defaults relating to the particular Transfer
Restricted Securities or (ii) the particular Transfer Restricted Securities
having become Freely Tradable, the interest rate borne by the relevant Transfer
Restricted Securities will be reduced to the original interest rate borne by
such Transfer Restricted Securities; provided, however, that, if after any such
reduction in interest rate, a different Registration Default occurs, the
interest rate borne by the relevant Transfer Restricted Securities shall again
be increased pursuant to, and in the manner provided by, the foregoing
provisions.

          All obligations of the Company and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Transfer Restricted
Security at the time such security ceases to be a Transfer Restricted Security
shall survive until such time as all such obligations with respect to such
security shall have been satisfied in full.

          (b) A Registration Default shall be deemed not to have occurred and be
continuing in relation to a Shelf Registration Statement or the related
prospectus if (i) the event that would have otherwise been a Registration
Default pursuant to clause (a) of this Section 5 has occurred solely as a result
of (x) the filing of a post-effective amendment to such Shelf Registration
Statement to incorporate annual audited financial information with respect to
the Company

-7-

--------------------------------------------------------------------------------



where such post-effective amendment is not yet effective and needs to be
declared effective to permit Holders to use the related prospectus or (y) other
material events, with respect to the Company that would need to be described in
such Shelf Registration Statement or the related prospectus and (ii) in the case
of clause (y), the Company is proceeding promptly and in good faith to amend or
supplement such Shelf Registration Statement and related prospectus to describe
such events; provided, however, that in any of the cases above, if such event
occurs for a period of 90 days, whether or not consecutive, Additional Interest
shall be payable in accordance with the above paragraph from the day such event
occurred until such Registration Default is cured.

          (c) Notwithstanding the foregoing, any Registration Default specified
in clauses (i) or (ii) of the preceding section (a) that relates to the Exchange
Offer Registration Statement or the Exchange Offer shall be deemed cured at such
time as the Shelf Registration Statement is declared effective by the
Commission.

          (d) Any amounts of Additional Interest due pursuant to Section 5(a)
will be payable in cash on the regular interest payment dates with respect to
the Securities. The amount of Additional Interest will be determined by
multiplying the applicable additional interest rate by the then outstanding
principal amount of the Securities and further multiplied by a fraction, the
numerator of which is the number of days such additional interest rate was
applicable during such period (determined on the basis of a 360 day year
comprised of twelve 30 day months), and the denominator of which is 360.

          Additional Interest pursuant to this Section 5 constitutes liquidated
damages with respect to Registration Defaults and shall be the exclusive
monetary remedy available to the Holders and/or the Initial Purchasers with
respect to any Registration Default.

          SECTION 6. Registration Procedures.

          (a) Exchange Offer Registration Statement. (i) In connection with the
Exchange Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply in all material respects with all of the provisions of
Section 6(c) hereof, shall use their commercially reasonable efforts to effect
such exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof.

                    (i) As a condition to its participation in the Exchange
Offer pursuant to the terms of this Agreement, each Holder of Transfer
Restricted Securities shall furnish, upon the request of the Company, prior to
the Consummation thereof, a written representation to the Company (which may be
contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement) to the effect that (A) it is not an affiliate of the
Company, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in the Exchange Offer and (C) it is
acquiring the Exchange Securities in its ordinary course of business. In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Company’s preparations for the Exchange Offer. Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as

-8-

--------------------------------------------------------------------------------



in effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters, and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Transfer Restricted Securities acquired by such Holder directly from the
Company.

          (b) Shelf Registration Statement. If required pursuant to Section 4,
in connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply in all material respects with all the provisions of
Section 6(c) hereof and shall use its commercially reasonable efforts to effect
such registration to permit the sale of the Transfer Restricted Securities being
sold in accordance with the intended method or methods of distribution thereof,
and pursuant thereto each of the Company and the Guarantors will as soon as
reasonably practicable prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof.

          (c) General Provisions. In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Transfer
Restricted Securities by Broker-Dealers), each of the Company and the
Guarantors, for the applicable period set forth in Section 3 or 4 hereof, as
applicable, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Registration Statement have been sold or
are Freely Tradable, shall:

 

 

 

          (i) use its commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable); upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of a material fact or omission to state a material fact (it
being understood that the Company shall not be responsible for written
information furnished to the Company by or on behalf of Holders expressly for
the use therein) or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
shall as soon as reasonably practicable file an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as reasonably practicable thereafter;

-9-

--------------------------------------------------------------------------------




 

 

 

          (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
reasonably necessary to keep the Registration Statement effective; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply in all material respects with the applicable provisions of Rules 424 and
430A under the Securities Act in a timely manner; and comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

 

 

 

          (iii) advise the underwriter(s), if any, and selling Holders promptly
and, if requested by such Persons, to confirm such advice in writing, (A) when
the Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or upon
becoming aware thereof, the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein, in light of the circumstances in which they were
made, not misleading (it being understood that the Company and the Guarantors
shall so advise with respect to any written information furnished to the Company
by or on behalf of Holders expressly for the use therein only upon becoming
aware thereof). If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Company and the Guarantors shall use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

 

 

 

          (iv) furnish without charge to each of the Initial Purchasers, each
selling Holder named in any Registration Statement, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Holders and underwriter(s) in connection with such sale, if any,
for a period of at least five Business Days, and the Company will not file any
such Registration Statement or Prospectus or any amendment or supplement to any
such Registration

-10-

--------------------------------------------------------------------------------




 

 

 

Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period); provided, however, that this paragraph shall not apply to the Company’s
annual report on Form 10-K, its quarterly reports on Form 10-Q, its current
reports on Form 8-K or any other documents filed pursuant to Sections 13(a),
13(c), 14 or 15(d) of the Exchange Act (the “Exchange Act Documents”); and
further provided that the Company shall promptly notify Holders of the filing of
any Exchange Act Documents and provide copies of such Exchange Act Documents
except such Exchange Act Documents or other filings related to the offering,
registration or listing of, or other acts, events, circumstances or activities
in respect of, other securities and not to Transfer Restricted Securities. The
objection of an Initial Purchaser or underwriter, if any, shall be deemed to be
reasonable if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains an untrue statement of a
material fact or omission or omission to state a material fact, it being
understood that the Company shall not be responsible for written information
furnished to the Company by or on behalf of Holders expressly for the use
therein;

 

 

 

          (v) make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of
each of the Company and the Guarantors and cause the Company’s and the
Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriter(s), if any; provided that the Initial Purchasers, such underwriters
and such other persons, as the case may be, if requested by the Company, shall
agree to keep such information confidential pursuant to the terms of a
confidentiality agreement reasonably acceptable to the Company;

 

 

 

          (vi) if requested by any selling Holders or the underwriter(s), if
any, promptly incorporate in any Registration Statement or Prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings with the Commission or such other
required filings as may be reasonably requested by the selling Holders or the
underwriter(s) of such Prospectus supplement or post-effective amendment as soon
as reasonably practicable after the Company is notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

-11-

--------------------------------------------------------------------------------




 

 

 

 

 

          (vii) deliver to each selling Holder and each of the underwriter(s),
if any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Company and the Guarantors hereby consents
to the use of the Prospectus and any amendment or supplement thereto by each of
the selling Holders and each of the underwriter(s), if any, in connection with
the offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

 

 

 

          (viii) enter into such usual and customary agreements (including an
underwriting agreement), and make such usual and customary representations and
warranties, and take all such other actions in connection therewith in order to
facilitate the disposition of the Transfer Restricted Securities pursuant to any
Registration Statement contemplated by this Agreement, all to such extent as may
be reasonably requested by any Initial Purchaser or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

 

 

 

 

 

 

          (A) furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may reasonably request
and as are usually and customarily made by issuers to underwriters in primary
underwritten offerings, upon the date of the Consummation of the Exchange Offer
or, if applicable, the effectiveness of the Shelf Registration Statement:

 

 

 

 

 

 

 

          (1) a certificate, dated the date of Consummation of the Exchange
Offer or the date of effectiveness of the Shelf Registration Statement, as the
case may be, signed by (y) the President or any Vice President and (z) a
principal financial or accounting officer of each of the Company and the
Guarantors, confirming, as of the date thereof, the matters set forth in
paragraphs (i), (ii) and (iii) of Section 5(e) of the Purchase Agreement and
such other matters as such parties may reasonably request;

 

 

 

 

 

 

 

          (2) an opinion, dated the date of Consummation of the Exchange Offer
or the date of effectiveness of the Shelf Registration Statement, as the case
may be, of counsel for the Company and the Guarantors, covering the matters set
forth in Section 5(c) of the Purchase Agreement; and

 

 

 

 

 

 

 

          (3) a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement,
without material exception;

-12-

--------------------------------------------------------------------------------




 

 

 

 

 

          (B) set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and

 

 

 

 

 

          (C) deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(viii)(A)
hereof and with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company or any of the Guarantors pursuant
to this Section 6(c)(viii), if any.

 

 

 

 

          (ix) prior to any public offering of Transfer Restricted Securities,
reasonably cooperate with the selling Holders, the underwriter(s), if any, and
their respective counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the state securities or blue sky
laws of such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request and do any and all other acts or things reasonably necessary
or advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Company or the Guarantors shall be required to
register or qualify as a foreign corporation where it is not then so qualified
or to take any action that would subject it to the service of process in suits
or to taxation in any jurisdiction where it is not then so subject;

 

 

 

 

          (x) shall issue, upon the request of any Holder of Transfer Restricted
Securities covered by the Shelf Registration Statement, Exchange Securities
having an aggregate principal amount equal to the aggregate principal amount of
Transfer Restricted Securities surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder; such Exchange Securities to be
registered in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Transfer Restricted Securities
held by such Holder shall be surrendered to the Company for cancellation;

 

 

 

 

          (xi) reasonably cooperate with the selling Holders and the
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders or the
underwriter(s), if any, may reasonably request at least two Business Days prior
to any sale of Transfer Restricted Securities made by such Holders or
underwriter(s);

 

 

 

 

          (xii) use its commercially reasonable efforts to cause the Transfer
Restricted Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
reasonably necessary to enable the seller or sellers thereof or the
underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities, subject to the proviso contained in Section 6(c)(ix)
hereof;

-13-

--------------------------------------------------------------------------------




 

 

 

          (xiii) if any fact or event contemplated by Section 6(c)(iii)(D)
hereof shall exist or have occurred, prepare a supplement or post-effective
amendment to the Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Transfer Restricted Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances in which they were made, not misleading;

 

 

 

          (xiv) provide a CUSIP number for all Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with the Depository Trust
Company and take all other action reasonably necessary to ensure that all such
Securities are eligible for deposit with the Depository Trust Company;

 

 

 

          (xv) reasonably cooperate and assist in any filings required to be
made with the FINRA and in the performance of any due diligence investigation by
any underwriter (including any “qualified independent underwriter”) that is
required to be retained in accordance with the rules and regulations of the
FINRA, provided that any such underwriters if requested by the Company shall
agree to keep any information obtained in the course of such due diligence
investigation confidential pursuant to the terms of a confidentiality agreement
reasonably acceptable to the Company;

 

 

 

          (xvi) otherwise use its commercially reasonable efforts to comply in
all material respects with all applicable rules and regulations of the
Commission, and make generally available to its security holders, as soon as
practicable, a consolidated earnings statement meeting the requirements of Rule
158 under the Securities Act (which need not be audited) for the twelve-month
period (A) commencing at the end of any fiscal quarter in which Transfer
Restricted Securities are sold to underwriters in a firm commitment or best
efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

 

 

 

          (xvii) cause the Indenture to be qualified under the Trust Indenture
Act not later than the effective date of the first Registration Statement
required by this Agreement, and, in connection therewith, reasonably cooperate
with the Trustee and the Holders of Securities to effect such changes to the
Indenture as may be required for such Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and to execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be reasonably required to effect such changes and all other forms and
documents required to be filed with the Commission to enable such Indenture to
be so qualified in a timely manner;

 

 

 

          (xviii) use its commercially reasonable efforts to cause all
Securities covered by the Registration Statement to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed if requested

 

 

-14-

--------------------------------------------------------------------------------




 

 

 

by the Holders of a majority in aggregate principal amount of Securities or the
managing underwriter(s), if any; and

 

 

 

          (xix) provide promptly to each Holder upon request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.

          Each Holder agrees by acquisition of a Transfer Restricted Security
that, upon receipt of any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(C) and 6(c)(iii)(D) hereof, such
Holder will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by Section
6(c)(xiii) hereof, or until it is advised in writing (the “Advice”) by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus. If so directed by the Company, each Holder will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Transfer
Restricted Securities that was current at the time of receipt of such notice. In
the event the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(C) or 6(c)(iii)(D) hereof to and including the date when each selling
Holder covered by such Registration Statement shall have received the copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(xiii) hereof
or shall have received the Advice; provided, however, that any extension of such
time periods under this section shall not extend the timing or amount of the
Company’s Additional Interest payment obligations under Section 5 hereof.

          Each Holder will furnish to the Company such information regarding
such Holder and the distribution of such Transfer Restricted Securities as the
Company may from time to time reasonably request in writing, but only to the
extent such information is required to comply with the Securities Act or any
relevant state securities or Blue Sky law or obligation. Each Holder of Transfer
Restricted Securities as to which any registration is being effected agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
happening of any event, in either case as a result of which any Prospectus
relating to such registration contains an untrue statement of a material fact
regarding such Holder or the distribution of such Transfer Restricted Securities
or omits to state any material fact regarding such Holder or the distribution of
such Transfer Restricted Securities required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading, and to furnish to the Company promptly any additional
information required to correct and update any previously furnished information
or required such that such Prospectus shall not contain, with respect to such
Holder or the distribution of such Transfer Restricted Securities, an untrue
statement or a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

-15-

--------------------------------------------------------------------------------



          SECTION 7. Registration Expenses.

          (a) All expenses incident to the Company’s and the Guarantors’
performance of or compliance with this Agreement will be borne by the Company
and the Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with the FINRA (and, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of the FINRA)); (ii) all fees and expenses of compliance
with federal securities and (to the extent contemplated hereunder) state
securities or blue sky laws; (iii) all expenses of printing (including printing
certificates for the Exchange Securities to be issued in the Exchange Offer and
printing of Prospectuses), messenger and delivery services and telephone; (iv)
all fees and disbursements of counsel for the Company, the Guarantors and,
subject to Section 7(b) hereof, the Holders of Transfer Restricted Securities;
(v) all application and filing fees in connection with listing the Exchange
Securities on a securities exchange or automated quotation system pursuant to
the requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance).

          Each of the Company and the Guarantors will, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

          (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Cahill Gordon & Reindel LLP or such other counsel
as may be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared with the prior written approval of the Company.

          SECTION 8. Indemnification.

          (a) Each of the Company and the Guarantors, jointly and severally,
agree to indemnify and hold harmless (i) each Holder and (ii) each Person, if
any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) any Holder (any of the Persons referred to in
this clause (ii) being hereinafter referred to as a “controlling person”) and
(iii) the respective officers, directors, partners, employees, representatives
and agents of any Holder or any controlling person (any Person referred to in
clause (i), (ii) or (iii) may hereinafter be referred to as an “Indemnified
Holder”), to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgments, actions and expenses (including,
without limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any in-

-16-

--------------------------------------------------------------------------------



vestigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, to which each Indemnified Holder may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, or at common law or otherwise directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made (in the case of
the Prospectus), not misleading; provided, however, that the Company or the
Guarantors will not be liable in any such case insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement of material
fact or omission or alleged omission to state a material fact that is made in
reliance upon and in conformity with information relating to any of the Holders
furnished in writing to the Company by any of the Holders expressly for use
therein; provided, further that, with respect to any untrue statement or
omission of material fact made in any Registration Statement, the indemnity
agreement contained in this Section 8(a) shall not inure to the benefit of any
Holder from whom the person asserting any such losses, claims, damages,
liabilities or expenses purchased Securities or Exchange Securities concerned,
or any person who may be a related Indemnified Holder, if a copy of the
Prospectus (as then amended or supplements thereto) was not sent or given by or
on behalf of such Holder to such person, if required by law so to have been
delivered, at or prior to the written confirmation of the sale of the Securities
or the Exchange Securities to such person, and if the Prospectus (as so amended
or supplemented) would have cured the defect giving rise to such losses, claims,
damages, liabilities or expenses. This indemnity agreement shall be in addition
to any liability which the Company or any of the Guarantors may otherwise have.

          In case any action or proceeding (including any governmental or
regulatory investigation or proceeding) shall be brought or asserted against any
of the Indemnified Holders with respect to which indemnity may be sought against
the Company or the Guarantors, such Indemnified Holder (or the Indemnified
Holder controlled by such controlling person) shall promptly notify the Company
and the Guarantors in writing; provided, however, that the failure to give such
notice shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement, except to the extent that any thereof has been
materially prejudiced by such failure. Such Indemnified Holder shall have the
right to employ its own counsel in any such action and the fees and expenses of
such counsel shall be paid, as incurred, by the Company and the Guarantors. In
case any such action is brought against any Indemnified Holder and such
Indemnified Holder seeks or intends to seek indemnity from the Company or the
Guarantors, the Company or the Guarantors will be entitled to participate in
and, to the extent that they shall elect, to assume the defense thereof with
counsel reasonably satisfactory to such Indemnified Holder; provided, however,
if the defendants in any such action include both such Indemnified Holder and
the Company or the Guarantors and such Indemnified Holder shall have reasonably
concluded (based upon the advice of counsel) that a conflict may arise between
the positions of the Company or the Guarantors and such Indemnified Holder in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other Indemnified Holders which are different from or
additional to those available to the Company or the Guarantors, such Indemnified
Holder shall have the right to select separate counsel to assume such legal
defenses

-17-

--------------------------------------------------------------------------------



and to otherwise participate in the defense of such action on behalf of such
Indemnified Holder (at the Company’s expense). The Company and the Guarantors
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders. The Company and the Guarantors shall be
liable for any settlement of any such action or proceeding effected with the
Company’s and the Guarantors’ prior written consent, which consent shall not be
withheld unreasonably, and each of the Company and the Guarantors agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Company and the Guarantors. The Company
and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.

          (b) Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company, the Guarantors and
their respective directors, officers of the Company and the Guarantors who sign
a Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims, damages, liabilities,
judgments, actions and expenses directly or indirectly caused by, related to,
based on, arising out of or in connection with information relating to such
Holder furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and the Guarantors, and the Company, the Guarantors, their
respective directors and officers and such controlling person shall have the
rights and duties given to each Holder by the preceding paragraph.

          (c) If the indemnification provided for in this Section 8 is
unavailable to an indemnified party under Section 8(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantors shall be deemed to be equal to the total gross proceeds to the
Company and the Guarantors from the Initial Placement), the amount of Additional
Interest which did not become pay-

-18-

--------------------------------------------------------------------------------



able as a result of the filing of the Registration Statement resulting in such
losses, claims, damages, liabilities, judgments actions or expenses, or if such
allocation is not permitted by applicable law, the relative fault of the Company
and the Guarantors, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Company and the Guarantors,
on the one hand, and of the Indemnified Holder, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any of the
Guarantors, on the one hand, or the Indemnified Holders, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

          The Company, the Guarantors and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, none of the Holders (and its related Indemnified
Holders) shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total discount received by such Holder with respect
to the Initial Securities exceeds the amount of any damages which such Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission to state a material fact. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Securities held by each of the Holders
hereunder and not joint.

          SECTION 9. Rule 144A. Each of the Company and the Guarantors hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, to make available to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.

          SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements

-19-

--------------------------------------------------------------------------------



approved by the Persons entitled hereunder to approve such arrangements and (b)
completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

          SECTION 11. Selection of Underwriters. The Holders of Transfer
Restricted Securities covered by the Shelf Registration Statement who desire to
do so may sell such Transfer Restricted Securities in an Underwritten Offering.
In any such Underwritten Offering, the investment banker(s) and managing
underwriter(s) that will administer such offering will be selected by the
Holders of a majority in aggregate principal amount of the Transfer Restricted
Securities included in such offering; provided, however, that such investment
banker(s) and managing underwriter(s) must be reasonably satisfactory to the
Company.

          SECTION 12. Suspension Period. Notwithstanding any other provision
hereof, the Company may delay the filing of a Registration Statement or suspend
the use of any Registration Statement or any prospectus, without incurring or
accruing any obligation to pay Additional Interest pursuant to Section 5 hereof
or being deemed in violation of any other provision hereof for any period
(“Suspension Period”), not to exceed an aggregate of 120 calendar days in any
twelve-month period, if the Board of Directors of the Company shall have
determined in good faith that, because of valid business reasons (not including
avoidance of the Company’s obligations hereunder), including without limitation
proposed or pending corporate developments, public filings with the SEC,
restatements of financial results and similar events, it is in the best
interests of the Company to delay such filing or suspend such use, and prior to
delaying such filing or suspending such use the Company provides the Holders
with written notice of such suspension, which notice need not specify the nature
of the event giving rise to such suspension. Each Holder shall keep confidential
any communications received by it from the Company regarding the suspension of
the use of the Registration Statement or the prospectus, except as required by
applicable law.

          SECTION 13. Miscellaneous.

          (a) Remedies. Each of the Company and the Guarantors hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby agree
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

          (b) No Inconsistent Agreements. Each of the Company and the Guarantors
will not on or after the date of this Agreement enter into any agreement with
respect to its securities that conflicts with the rights granted to the Holders
in this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any of the Guarantors has previously entered into any agreement
granting registration rights with respect to the Transfer Restricted Securities
to any Person. The rights granted to the Holders hereunder do not in any way
conflict with the rights granted to the holders of the Company’s or any of the
Guarantors’ securities under any agreement in effect on the date hereof.

          (c) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provi-

-20-

--------------------------------------------------------------------------------



sions hereof may not be given unless the Company has (i) in the case of Section
5 hereof and this Section 13(c), obtained the written consent of Holders of all
outstanding Transfer Restricted Securities and (ii) in the case of all other
provisions hereof, obtained the written consent of Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities (excluding any
Transfer Restricted Securities held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

          (d) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telecopier, or air courier
guaranteeing overnight delivery:

 

 

 

          (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and

 

 

 

          (ii) if to the Company:


 

 

 

CIT Group Inc.
1 CIT Drive
Livingston, NJ 07039
Telecopier No.: (973) 740-5750
Attention: Glenn Votek, Executive Vice President & Treasurer

 

 

 

with a copy to:

 

 

 

CIT Group Inc.
1 CIT Drive
Livingston, NJ 07039
Facsimile: (973) 740-5264
Attention: General Counsel

 

 

 

and a copy to:

 

 

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Telecopier No.: (212) 558-3588
Attention: John E. Estes, Esq.

-21-

--------------------------------------------------------------------------------



          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

          Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

          (f) Counterparts; Delivery. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

          (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

          (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

-22-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

 

 

 

 

CIT GROUP, INC.

 

 

 

 

By:

/s/ Glenn A. Votek

 

 

--------------------------------------------------------------------------------

 

 

Name: Glenn A. Votek

 

 

Title: Executive Vice President & Treasurer


 

 

 

Guarantors:

 

C.I.T. LEASING CORPORATION

 

CAPITA COLOMBIA HOLDINGS CORP.

 

CAPITA CORPORATION

 

CAPITA INTERNATIONAL L.L.C.

 

CIT CAPITAL USA INC.

 

CIT CHINA 12, INC.

 

CIT CHINA 13, INC.

 

CIT CHINA 3, INC.

 

CIT COMMUNICATIONS FINANCE CORPORATION

 

CIT CREDIT FINANCE CORP.

 

CIT CREDIT GROUP USA INC.

 

CIT FINANCIAL LTD. OF PUERTO RICO

 

CIT FINANCIAL USA, INC.

 

CIT GROUP (NJ) LLC

 

CIT GROUP SF HOLDING CO., INC.

 

CIT HEALTHCARE LLC

 

CIT LENDING SERVICES CORPORATION

 

CIT LENDING SERVICES CORPORATION (ILLINOIS)

 

CIT LOAN CORPORATION (F/K/A THE CIT GROUP/CONSUMER FINANCE, INC.)

 

CIT MIDDLE MARKET FUNDING COMPANY, LLC

 

CIT MIDDLE MARKET HOLDINGS, LLC

 

CMS FUNDING COMPANY LLC

 

CIT TECHNOLOGIES CORPORATION

 

CIT TECHNOLOGY FINANCING SERVICES, INC.

 

EQUIPMENT ACCEPTANCE CORPORATION

 

NAMEKEEPERS LLC

 

STUDENT LOAN XPRESS, INC.

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 

 

 

THE CIT GROUP/BC SECURITIES INVESTMENT, INC.

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

THE CIT GROUP/CAPITAL FINANCE, INC.

 

THE CIT GROUP/CMS SECURITIES INVESTMENT, INC.

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.

 

THE CIT GROUP/COMMERCIAL SERVICES, INC. (VA.)

 

THE CIT GROUP/CORPORATE AVIATION, INC.

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.

 

THE CIT GROUP/EQUITY INVESTMENTS, INC.

 

THE CIT GROUP/FACTORING ONE, INC.

 

THE CIT GROUP/FM SECURITIES INVESTMENT, INC.

 

THE CIT GROUP/LSC SECURITIES INVESTMENT, INC.

 

THE CIT GROUP/VENTURE CAPITAL, INC.,


 

 

 

 

By:

/s/ Glenn A. Votek

 

 

--------------------------------------------------------------------------------

 

 

Name: Glenn A. Votek

 

 

Title: Treasurer

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 

 

 

 

THE CIT GROUP/CONSUMER FINANCE, INC. (NY)

 

 

 

 

By:

/s/ Glenn A. Votek

 

 

--------------------------------------------------------------------------------

 

 

Name:  Glenn A. Votek

 

 

Title:   Assistant Treasurer

 

 

 

 

FRANCHISE PORTFOLIO 1, INC.

 

 

 

 

By:

/s/ Glenn A. Votek

 

 

--------------------------------------------------------------------------------

 

 

Name:  Glenn A. Votek

 

 

Title:   Executive Vice President

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



          The foregoing Registration Rights Agreement is hereby confirmed and
accepted as of the date first above written:

 

 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED,

 

BARCLAYS CAPITAL INC.

 

CITIGROUP GLOBAL MARKETS INC.

 

DEUTSCHE BANK SECURITIES INC.

 

J.P. MORGAN SECURITIES LLC
As Representatives of the Initial Purchasers

 


 

 

 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED

 

 

 

 

By:

/s/ Garrett P. Carpenter

 

 

--------------------------------------------------------------------------------

 

Name: Garrett P. Carpenter

Title: Director


--------------------------------------------------------------------------------




 

 

 

BARCLAYS CAPITAL INC.

 

 

 

By:

/s/ Timothy N. Hartzell

 

 

--------------------------------------------------------------------------------

 

Name: Timothy N. Hartzell

Title: Managing Director


--------------------------------------------------------------------------------




 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

By:

/s/ Jack D. McSpadden Jr.

 

 

--------------------------------------------------------------------------------

 

Name: Jack D. McSpadden Jr.

Title: Managing Director


--------------------------------------------------------------------------------




 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

By:

/s/ Stephanie Perry

 

 

--------------------------------------------------------------------------------

 

Name: Stephanie Perry

Title: Managing Director

 

 

 

By:

/s/ David Lynch

 

 

--------------------------------------------------------------------------------

 

Name: David Lynch

 

Title: Managing Director

 


--------------------------------------------------------------------------------




 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

By:

/s/ Mark Radin

 

 

--------------------------------------------------------------------------------

 

Name: Mark Radin

 

Title: Executive Director

 


--------------------------------------------------------------------------------